Citation Nr: 0922735	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-12 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including as due to an undiagnosed illness.  

2.  Entitlement to service connection for hemorrhoids, 
including as due to an undiagnosed illness.  



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION


The Veteran had active service from November 1989 to November 
1995.  He served in Southwest Asia from December 1990 through 
May 1991.  

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
denying the appealed claims.  

The Board remanded both appealed claims in March 2007, and 
they now return for further review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A recent decision of the United States Court of Appeals for 
Veterans Claims (Court) has held that a Veteran cannot be 
held to his assertion of a particular diagnosis in his claim, 
but rather that the claim must be considered more broadly, 
particularly based on diagnoses within the medical record.  
Clemons v. Shinseki, 23 Vet.App. 1 (2009) (scope of mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and other information of 
record). 

A veteran claimant, as a lay person, has long been recognized 
as not competent to address questions of medical status, 
where such questions require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
statements may serve to support a claim for service 
connection (or for benefits pursuant to 38 U.S.C.A. § 1151) 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability which may 
reasonably be observed by laypersons.  See 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").

The Board itself cannot make its own independent medical 
determination, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 
67, 74 (1997).  However, the Board is at liberty - and indeed 
it is its role as adjudicator - to weigh medical as well as 
lay evidence, and to ascertain where credit is due, and in so 
doing to accept one medical opinion and reject others.  Evans 
v. West, 12 Vet. App. 22, 30 (1998).  

In this instance, the Veteran had not originally presented a 
claim for service connection for hemorrhoids, but the RO had 
inferred a claim based on a statement within a VA examiner's 
April 2003 Persian Gulf War examination report, informing 
that the Veteran had attributed his multiple bowel movements 
per day to an external hemorrhoid.  While that examination 
was not reported to have included an anal examination, and 
while neither that examiner and nor any other medical record 
within the claims file made a finding or diagnosis of 
hemorrhoids, the issue of entitlement to service connection 
for hemorrhoids, including as due to undiagnosed illness, was 
nonetheless raised by the RO.  That issue having been raised, 
the Board was obliged to remand the issue in March 2007 for 
appropriate VCAA notice and any indicated development, 
followed by readjudication by the RO prior to Board review.   
Upon receipt of a February 2009 VCAA letter, the Veteran 
submitted a statement in March 2009 that he had hemorrhoids.  

Because the Veteran is competent to assert symptoms of a 
hemorrhoidal nature, the claim raised by the RO, including 
based on undiagnosed illness, must now be addressed by 
appropriate examination specifically addressing the Veteran's 
assertions of hemorrhoids, and his undiagnosed illness issue 
must be addressed, to ascertain the current nature of 
disability and whether a claim may be supported thereby.  
Clemons, supra; Littke v. Derwinski, 1 Vet. App. 90 (1990) 
(VA's duty to assist a veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining an adequate and contemporaneous VA examination).  
The Veteran's current assertions thus give rise to the need 
for an examination, by indicating that a disability may be 
present for which service connection may be supported based 
on undiagnosed illness.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

A similar situation is presented with regard to the claim for 
service connection for a psychiatric disorder.  Upon the VA 
Persian Gulf War examination in April 2003 and upon a VA 
psychiatric examination for compensation purposes in May 
2003, the Veteran in essence denied significant current 
psychiatric symptoms, and no psychiatric disorders were found 
upon those examinations.  However, an obtained private 
medical treatment record dated in January 2005 includes an 
assessment of anxiety.  It is unclear whether this was meant 
to suggest a psychiatric illness, or merely a symptom 
presenting in a psychiatrically normal person.  In any event, 
the Veteran in his March 2009 statement, in response to the 
February 2009 VCAA letter, asserted that he was "crazy", 
and made further statements therein regarding mental illness, 
so that the letter, taken as a whole, reasonably presented an 
assertion of current mental disability or of symptoms to 
support a diagnosis of mental disability.  See Jandreau.  
Again, the Veteran is not considered competent to address a 
question of medical status, but he may nonetheless identify 
the presence of symptoms of disability.  Espiritu; cf. 
Jandreau.  He has previously submitted several lay statements 
to the effect that he had illness, mental or otherwise, upon 
his return from service and thereafter.  A question is thus 
raised based on the Veteran's current assertions and past lay 
statements, as to whether he now has mental illness that was 
not present six years earlier when he was examined for 
compensation purposes, and whether such current illness is 
undiagnosed illness, or is otherwise related to service.  

The Veteran must thus be afforded examinations by appropriate 
specialists to address both his claimed disorders, and to 
address his undiagnosed illness issues.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Clemons; Littke; McLendon.  
Hence, the case must be remanded for VA examinations to 
address his claims of entitlement to service connection for 
current hemorrhoids or hemorrhoid-like disability, including 
as due to undiagnosed illness, and for service connection for 
a psychiatric disorder, including as due to undiagnosed 
illness.  

Accordingly, the case is REMANDED for the following action:

1.  The RO (AMC) should request that the Veteran 
identify the names, addresses, and approximate 
dates of treatment for all health care providers, 
VA and private, who may possess additional records 
pertinent to his remanded claims.  With any 
necessary authorization from the Veteran, the RO 
(AMC) should attempt to obtain and associate with 
the claims file any medical records identified by 
the Veteran that have not yet been obtained.  If 
the RO (AMC) is unsuccessful in obtaining any 
medical records identified by the Veteran, it 
should inform him and his representative of this 
and ask them to provide a copy of additional 
medical records they may have obtained on their 
own that have not been previously submitted.

2.  All pertinent VA and Vet Center treatment 
reports, not already of record, should be obtained 
and associated with the claims file.

3.  After the above-requested development is 
completed, the RO should afford the Veteran 
appropriate examinations to address the nature and 
etiology of the claimed disabilities, including 
the disability lay-characterized by Veteran as 
hemorrhoids, and any psychiatric disorder.  The 
claims folder must be made available to the 
examiners for review in conjunction with the 
examinations.  All necessary studies, tests, and 
evaluations should be performed and the results 
noted in the examination reports.  The following 
should be undertaken:

a.  With regard to the Veteran's claimed 
hemorrhoids, the examiner should address 
whether a diagnosable disability is present 
manifested by hemorrhoid-like signs or 
symptoms, and/or whether undiagnosed illness 
is present affecting that body part and/or 
function, and should address the nature, 
severity, and etiology of any disease or 
disability found.  The examiner should note 
past records of treatment and past medical 
findings, including upon VA Gulf War 
examination in April 2003.  For each (if 
any) diagnosed disability affecting the anus 
or anal functions, the examiner should 
provide an opinion, based upon examination 
findings, appropriate tests and studies, 
historical records, and medical principles, 
as to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that the disorder developed in 
service or is otherwise causally related to 
service.  The likelihood of intercurrent 
causes should be considered, though the 
examiners should note that such causes need 
not preclude a finding of partial causation 
in, or due to, service.  When providing this 
opinion, the examiner may look to the 
Veteran's statements as supported by more 
objective indicia of disability, either 
currently or in the past, and the examiner 
may in turn choose to reject lay assertions, 
including by the Veteran, if more objective 
indicia appear not to be supportive of those 
assertions.  These medical judgments, based 
on the facts presented, are entirely the 
prerogative of the examiner.  

b.  With regard to the Veteran's claims of 
mental disability, the examiner should 
identify whether a diagnosable mental 
disorder is present, and/or whether 
undiagnosed illness is present affecting 
mental functioning, and should address the 
nature, severity, and etiology of any mental 
disease or disability found.  For each (if 
any) diagnosed disability affecting mental 
functioning, the examiner should provide a 
separate opinion, based upon examination 
findings, appropriate tests and studies, 
historical records, and medical principles,  
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder developed in 
service or is otherwise causally related to 
service.  The likelihood of intercurrent 
causes should be considered, though the 
examiners should note that such causes need 
not preclude a finding of partial causation 
in, or due to, service.  Again, when 
providing this opinion, the examiner may 
look to the Veteran's statements as 
supported by more objective indicia of 
disability, either currently or in the past, 
and the examiner may in turn choose to 
reject lay assertions, including by the 
Veteran, if more objective indicia appear 
not to be supportive of those assertions.  
These medical judgements, based on the facts 
presented, are entirely the prerogative of 
the examiner.  

c.  Note:  The term "at least as likely as 
not" as used above does not mean merely 
within the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.

d.  Any opinion provided should include 
discussion of specific evidence of record.  
The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed.  The conclusions of 
the examiners should reflect review of the 
claims folder, and the discussion of 
pertinent evidence.  If some questions 
cannot be answered without resorting to pure 
speculation, the examiner must provide a 
complete explanation why an opinion could 
not be provided.  

4.  Thereafter, and following any other indicated 
development, the RO (AMC) should readjudicate the 
remanded claims de novo.  If any benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, the Veteran and his representative 
should be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).

